                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    JOSE AVILA,
          Plaintiff,

             v.                                                  No. 3:18-cv-581 (VAB)

    NANCY A. BERRYHILL,
    Acting Commissioner, Social Security
    Administration,
           Defendant.


      RULING AND ORDER ON MOTION TO REVERSE THE DECISION OF THE
        COMMISSIONER AND MOTION TO AFFIRM THE DECISION OF THE
                           COMMISSIONER

         Jose Avila (“Plaintiff”) filed this administrative appeal under 42 U.S.C. § 405(g) against

Nancy A. Berryhill, Acting Social Security Commissioner (“Defendant” or “Acting

Commissioner”), seeking review of the Social Security Administration’s (“SSA”) denial of his

claim for Social Security Disability (“SSDI”) and Supplemental Security Income Benefits

(“SSI”). Complaint (“Compl.”), ECF No. 1; see also Mem. of Law in Supp. of Mot. to Reverse

the Decision of the Comm’r (“Pl. Mem.”), ECF No. 19-2.

         Mr. Avila moves to reverse the decision of the Acting Commissioner. Mot. to Reverse

the Decision of the Comm’r (“Pl. Mot. to Reverse”), ECF No. 19. The Acting Commissioner1

moves the Court to affirm her decision. Def. Mot for Order Affirming Decision of the Comm’r


1
  See Commissioner Bio, accessed Jul. 9, 2019, https://www.ssa.gov/agency/commissioner.html; Press Release,
Social Security Administration, Social Security Welcomes its New Commissioner (Jun. 17, 2019),
https://blog.ssa.gov/social-security-welcomes-its-new-commissioner/. Under Rule 25(d) of the Federal Rules of
Civil Procedure, when a party in an official capacity resigns or otherwise ceases to hold office while the action is
pending, the officer’s successor is automatically substituted as a party, regardless of the party’s failure to so move or
to amend the case caption. FED. R. CIV. P. 25(d). The Court also may also order the substitution of a party at any
time. See Williams v. Annucci, 895 F.3d 180, 187 (2d Cir. 2018); Tanvir v. Tanzin, 894 F.3d 449, 459 n.7 (2d Cir.
2018). Accordingly, the Court directs the Clerk of the Court to amend the docket and case caption to reflect that
Andrew M. Saul, Commissioner of the Social Security Administration, is now the named Defendant in this action.
(“Def. Mot. to Affirm”), ECF No. 20.

       For the following reasons, the Court DENIES Mr. Avila’s motion to reverse the decision

of the Commissioner, Pl. Mot. to Reverse; and GRANTS the Acting Commissioner’s motion to

affirm, Def. Mot. to Affirm.

I. FACTUAL AND PROCEDURAL BACKGROUND

               A. Factual Background

       Born in 1966, Jose Avila worked as a hospital housekeeper in 1990, a school bus driver

from 1999 to 2001, and a groundskeeper at a golf course from 2001 to 2014. Transcript of the

Administrative Record (“Tr.”), ECF No. 16, at 202, 207; see also Transcript of Oral Hearing

(“Hearing Transcript””), Tr. 41. In the summer of 2015, Mr. Avila filed his initial SSDI and SSI

application, claiming an onset of disability in December 2014. Statement of Material Facts, ECF

No. 19-1, at 1; Disability Determination Explanation, Tr. 91.

       Mr. Avila suffers from asthma that flares in response to temperature fluctuations and

allergens. Yale New Haven, Prob. List (July 15, 2015), Tr. 284; Jose Luis Gomez Villalobos,

M.D., Progress Notes (Oct. 25, 2016), Tr. 732–33; Tr. 284; Florence Hsu, M.D., Progress Note

(Aug. 5, 2014), Tr. 347 (“Asthma is acting up again. Finished prednisone taper the day before

yesterday. Has not started Spiriva yet. Did not go to work today due to asthma, did 4 albuterol

neb treatments.”); Junjie Liu, M.D., Progress Note (July 7, 2015), Tr. 286; Statement of Material

Facts at 4. In the fall of 2016, Mr. Avila was using albuterol approximately four times per day

and still experiencing symptoms. Jose Luis Gomez Villalobos, M.D., Progress Notes (Oct. 25,

2016), Tr. 732–33.

       Mr. Avila also suffers from shoulder injuries. Id. In July 2015, Mr. Avila’s treating

physician, Dr. Liu, noted that the shoulder pain had developed over a year, lasted for hours, and

                                                2
was not relieved by non-prescription medication. Junjie Liu, M.D., Progress Note (July 7, 2015).

In December 2015, Dr. Liu noted that lidocaine patches were providing some relief for Mr.

Avila’s shoulder problems, but that he had completed one month of physical therapy without

relief. Junjie Liu, M.D., Progress Note (Dec. 18, 2015), Tr. 554.

        A January 2016 MRI of Mr. Avila’s left shoulder revealed “full-thickness tear of the

supraspinatus tendon” and “partial tear involving the intra-articular portion” of the “long head of

biceps tendinosis.” Jose Restrepo, M.D., Exam: MR Shoulder without Contrast Left (Jan. 11,

2016), Tr. 737–38. In a follow-up visit, Dr. David Kovacevic, M.D. characterized the MRI as

“demonstrat[ing a] small full-thickness SSp tear with no retraction and preserved muscle

quality.” David Kovacevic, M.D., Chief Complaint Follow-up (Nov. 22, 2016), Tr. 735–36. Dr.

Liu, however, characterized the rotator cuff tendon tears as “severe.” Junjie Liu, M.D., Adult

Clinic Visit Note (Nov. 28, 2016), Tr. 729 (“Lifting normal load of ~10 lb worsens symptoms.”).

        Mr. Avila is morbidly obese, suffers from gastrointestinal issues, spinal stenosis, Type II

diabetes, and a host of chronic physical conditions. Junjie Liu, M.D., Progress Note (June 22,

2015), Tr. 290; Jose Luis Gomez Villalobos, M.D., Progress Note (Sept. 29, 2015), Tr. 489.2

Junjie Liu, M.D., Progress Note, Tr. 290. Dr. Liu and other doctors recommended bariatric

surgery to alleviate some of these issues. Id.; Jose Luis Gomez Villalobos, M.D., Progress Note,

Tr. 489. Mr. Avila was scheduled for bariatric surgery in November 2015, id., but cancelled the

procedure due to its potential complications. Junjie Liu, M.D., Progress Note (Feb. 11, 2016), Tr.

573; Statement of Material Facts at 11, 14.

        On November 28, 2016, Dr. Liu described Mr. Avila’s ability to work as “severely



2
 A 2015 MRI showed “very mild degenerat[ion]” of Mr. Avila’s spine. Neil Tishkoff, M.D., Exam: MR Cervical
Spine without Contrast (June 29, 2015), Tr. 476–77.
                                                     3
limited.” Junjie Liu, M.D., Residual Functional Capacity: Medical Source Opinion of Treating

Physician (Nov. 28, 2016), Tr. 723–24.

       In addition to these physical ailments, Mr. Avila also suffers from depression and likely

has a learning disorder. Liese Franklin-Zitzkat, Psy.D., Disability Evaluation (Sept. 3, 2015), Tr.

426 (“DSM-5 Diagnostic Impressions: 296.22 Major Depressive Disorder, single episode,

moderate R/O Specific Learning Disorder, with impairment in reading.”).

       Following a consultative evaluation, Dr. Liese Franklin-Zitzkat found that Mr. Avila

“would likely need extra time with written instructions” and that he self-reported “moderate or

even marked difficulty sustaining concentration,” but exhibited only mild difficulty on a brief

mental status examination task intended to screen for concentration problems. Id. at 427. Dr.

Franklin-Zitzkat determined that Mr. Avila’s depression “could interfere with his ability to

maintain attendance” but that since “the depression is related to his alleged physical

problems/inability to work . . . if he could physically work and maintain employment, the

depression would remit and he would be able to withstand the stresses and pressures of a routine

work day and maintain attendance.” Id.

       On October 30, 2015, the SSA denied Mr. Avila’s initial disability application. Supp.

Security Income Notice, Tr. 130–32; Disability Determination documents, Tr. 91–110. Mr. Avila

requested reconsideration. Request for Reconsider. Summary, Tr. 134–35. On January 15, 2016,

the SSA again denied Mr. Avila’s application. Supp. Security Income Notice of Reconsider, Tr.

137–39; Disability Determination documents, Tr. 111–128.

       On March 8, 2016, Mr. Avila requested a hearing before an administrative law judge

(“ALJ”). Request for Hr’g by Admin. Law Judge, Tr. 140–41.

       On November 28, 2016, an ALJ heard Mr. Avila’s Social Security case. Hearing

                                                 4
Transcript, Tr. 16. At that hearing, Mr. Avila testified about his spinal stenosis, diabetic

neuropathy, blood sugar control, asthma, bilateral shoulder injuries, depression, sleep apnea, and

prior carpal tunnel problems. Hearing Transcript, Tr. 25–32. He explained that he quit his golf

course job when the pain from his spinal stenosis worsened. Hearing Transcript, Tr. 42. He

described his current height and weight as “5'2", 230.” Id., Tr. 35. Mr. Avila testified that when

he sits for “a little bit” his legs go numb, but when he stands his “bottom goes numb,” his legs

tingle, and he feels pain. Hearing Transcript, Tr. 34, 44, 47.

       Mr. Avila testified that he dropped out of school in the ninth grade and did not

subsequently complete his GED or vocational coursework. Hearing Transcript, Tr. 36–37. He

reported limited reading and writing ability. Id.

       The ALJ also heard from a vocational expert in rehabilitation counseling. Hearing

Transcript, Tr. 57. She testified that Mr. Avila’s prior work as a groundskeeper was medium

exertional and skilled, while his work as a bus driver was medium exertional and semiskilled.

Hearing Transcript, Tr. 59. She testified that the skills from those jobs were largely trade specific

and non-transferable. Hearing Transcript, Tr. 60.

       The ALJ asked the vocational expert to consider a hypothetical person of Mr. Avila’s

age, education level, and past relevant work, who could lift twenty-five pounds frequently and

fifty pounds occasionally, but not reach bilaterally frequently and who would need to avoid

exposure to extreme wetness, humidity, fumes, odors, dust, gases, poorly ventilated areas,

dangerous fixed machinery, and assembly-line work (i.e., paced work). Hearing Transcript, Tr.

60–61. The vocational expert testified that that person could perform a variety of medium

exertional jobs including: driving a school bus, hand packing, or working as a dietary aide or

laundry employee. Hearing Transcript, Tr. 61–62. She testified that there were significant

                                                    5
numbers of such positions in the national economy. Id.

        The ALJ asked the vocational expert to consider only light jobs for such a person.

Hearing Transcript, Tr. 62. The ALJ added that the person would need to alternate between

sitting and standing every 45 minutes, but could frequently reach overhead with his right arm and

occasionally with his left arm. Hearing Transcript, Tr. 62–63.

        The vocational expert testified that that person could not do Mr. Avila’s past work

because the person would not be free to change positions at regular intervals. Hearing Transcript,

Tr. 64. The hypothetical person, however, could work light exertional jobs including parking lot

attendant, ticket seller, or cashier. Hearing Transcript, Tr. 64–65. The vocational expert later

testified that the person could work sedentary exertional jobs, such as telephone order clerk or

hand packer. Hearing Transcript, Tr. 69. She testified that there were significant numbers of such

positions in the national economy. Id.

        The ALJ then asked the vocational expert if there would still be jobs for such a person if

he needed to take two unscheduled breaks of 20 minutes each during an eight-hour work day,

Hearing Transcript, Tr. 66; the vocational expert estimated that no such jobs exist, id.

        On January 11, 2017, the ALJ determined that Mr. Avila was not disabled from

December 1, 2014 through January 11, 2017. Notice of Decision – Unfavorable (“ALJ

Decision”), Tr. at 82–90.3

        The ALJ determined that Mr. Avila’s last insured date was December 31, 2019. ALJ

Decision, Tr. 84.

        At Step One, the ALJ determined that Mr. Avila had not engaged in substantial gainful


3
 The ALJ’s decision date is listed as January 11, 2016. ALJ Decision, Tr. 90. But, that date precedes Mr. Garcia’s
hearing before the ALJ by ten months. The header to the ALJ’s decision lists what appears to be a facsimile date of
“Jan-11-2017.”
                                                         6
activity since December 1, 2014. Id.

       At Step Two, the ALJ determined that Mr. Avila had seventeen medically determinable

impairments: “cervical degenerative disc disease, lumbar spinal stenosis, bilateral shoulder

tendon tears, obesity, headache, asthma, diabetes mellitus, gastroesophageal reflux disease,

hernia, obstructive sleep apnea, allergic rhinitis/sinusitis, allergies, shingles, hypertension,

hyperlipidemia, depression and learning disorder (20 CFR 404.1521 et seq. and 416.921 et

seq.).” ALJ Decision, Tr. 85.

       Despite the number of impairments, the ALJ found that Mr. Avila “does not have an

impairment or combination of impairments that has significantly limited (or is expected to

significantly limit the ability to perform basic work-related activities for 12 consecutive months;

therefore, the claimant does not have a severe impairment or combination of impairments (20

CFR 404.1521 et seq. and 416.921 et seq.).” Id.

       With the exception of significant bilateral shoulder tendon tears, the ALJ found that Mr.

Avila’s symptoms were largely episodic and that his medical records revealed “largely ‘negative’

unremarkable physical/neurological examinations . . . ‘well controlled’ diabetes mellitus . . .

hypertension, hyperlipidemia, shingles and depression.” ALJ Decision, Tr. 87. The ALJ noted

that most of Mr. Avila’s conditions had been “treated conservatively with medications and

physical therapy during this period.” Id. (E.g., “During the entire alleged period of disability . . .

the claimant has not sought out any regular or ongoing psychological or psychiatric treatment for

either his depression or learning disorder[.]”).

       The ALJ gave substantial weight to the state agency consultants’ conclusions that Mr.

Avila had only “nonsevere” impairments. ALJ Decision, Tr. 88. The ALJ gave less probative

weight to Dr. Liu’s conclusions because they were “internally inconsistent with his own physical

                                                   7
examinations/treatment notes which show few, if any, positive findings.” Id. Similarly, the ALJ

gave limited weight to Dr. Zitzkat’s findings that Mr. Avila had “moderate . . . marked”

limitations in sustained concentration and “mild to moderate” difficulty coping with routine

workday stresses because those findings were “inconsistent with the basically unremarkable

mental status examination at the time.” Id.

          The ALJ then found that even if Mr. Avila’s “spine disorders/shoulder disorders/

obesity/asthma were deemed ‘severe,’” Mr. Avila would have the residual functional capacity to

perform light work with certain limitations, including alternate sitting and standing every 45

minutes and avoidance of concentrated exposure to wetness and humidity. ALJ Decision, Tr. 89.

          At Step Four, the ALJ determined that Mr. Avila was incapable of working as a golf

course groundskeeper. ALJ Decision, Tr. 90. The ALJ, however, adopted the vocational expert’s

determinations that Mr. Avila could work as a parking lot attendant, ticket seller, cashier, and

inspector (i.e., light exertional jobs). Id.

          At Step Five, the ALJ concluded that Mr. Avila “has not been under a disability, as

defined in the Social Security Act, from December 1, 2014 through the date of this decision (20

CFR 404.1520(C) and 416.920(c)).” Id.

          B.     Procedural Background

          On January 11, 2017, Mr. Avila requested agency review. Social Security

Administration, Notice of Appeals Council Action, Tr. 1.

          On February 9, 2018, the Appeals Council denied Mr. Avila’s request for review. Id.

          On April 5, 2018, Mr. Avila filed this appeal. Compl.

          On June 8, 2018, Defendant filed an Answer and the administrative record. Answer, ECF

No. 16.

                                                  8
       On August 31, 2018, Mr. Avila moved to reverse the decision of the Acting

Commissioner and submitted his Statement of Material Facts. Pl. Mot. to Reverse; Statement of

Material Facts; Pl. Mem.

       On October 9, 2018, the Commissioner moved to affirm her decision. Def. Mot. to

Affirm.

II.    STANDARD OF REVIEW

       Under 42 U.S.C. § 405(g), a district court reviewing a disability determination “must

determine whether the Commissioner’s conclusions ‘are supported by substantial evidence in the

record as a whole or are based on an erroneous legal standard.’” Schaal v. Apfel, 134 F.3d 496,

501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997)); see also

Moreau v. Berryhill, No. 17-cv-396 (JCH), 2018 WL 1316197, at *3 (D. Conn. Mar. 14, 2018)

(“[T]he court may only set aside the ALJ’s determination as to social security disability if the

decision ‘is based upon legal error or is not supported by substantial evidence.’”) (internal

citation omitted) (quoting Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998).

       “Substantial evidence is ‘more than a mere scintilla.’” Brault v. Soc. Sec. Admin.,

Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (quoting Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009)). “It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Moran, 569 F.3d at 112 (quoting Burgess v. Astrue, 537 F.3d 117, 127

(2d Cir. 2008)); Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (“Substantial evidence is

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’”) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). It is a “very deferential standard of review—even more so than the ‘clearly erroneous’

standard.” Brault, 683 F.3d at 448 (quoting Dickson v. Zurko, 527 U.S. 150, 153 (1999)).

                                                 9
III.   DISCUSSION

       The SSA has established a five-step evaluation process for determining whether an

individual is disabled. 20 C.F.R. § 404.1520(a)(4). As the agency explains:

       (i) At the first step, we consider your work activity, if any. If you are doing
       substantial gainful activity, we will find that you are not disabled . . . ;

       (ii) At the second step, we consider the medical severity of your impairment(s). If
       you do not have a severe medically determinable physical or mental impairment
       that meets the duration requirement in § 404.1509, or a combination of impairments
       that is severe and meets the duration requirement, we will find that you are not
       disabled . . . ;

       (iii) At the third step, we also consider the medical severity of your impairment(s).
       If you have an impairment(s) that meets or equals one of our listings in appendix 1
       of this subpart and meets the duration requirement, we will find that you are
       disabled . . . ;

       (iv) At the fourth step, we consider our assessment of your residual functional
       capacity and your past relevant work. If you can still do your past relevant work,
       we will find that you are not disabled . . . ;

       (v) At the fifth and last step, we consider our assessment of your residual functional
       capacity and your age, education, and work experience to see if you can make an
       adjustment to other work. If you can make an adjustment to other work, we will
       find that you are not disabled. If you cannot make an adjustment to other work, we
       will find that you are disabled . . . .

20 C.F.R. § 404.1520(a)(4).

       A.     Step Two

       Mr. Avila argues that the ALJ committed reversible error at Step Two by conflating the

duration and severity requirements. Pl. Mem. at 1–4.

       Defendant argues that the ALJ separately considered the duration and severity of Mr.

Avila’s conditions. Def. Mem. in Supp. of her Mot. for an Order Affirming the Comm’r Decision

(“Def. Mem.”) at 5–10.

       The Court agrees.

                                                10
       “Although severity and duration are both addressed at step 2 in the evaluation process,

they have been found to be separate questions that require separate analyses.” Melia v. Colvin,

No. 1:14-cv-00226 (MAD), 2015 WL 4041742 at *7 (N.D.N.Y. July 1, 2015); see 20 C.F.R. §

416.921 (“After we establish that you have a medically determinable impairment(s), then we

determine whether your impairment(s) is severe.”); 20 C.F.R. § 416.909 (“Unless your

impairment is expected to result in death, it must have lasted or must be expected to last for a

continuous period of at least 12 months. We call this the duration requirement.”).

       The ALJ separately considered the duration and severity of Mr. Avila’s impairments. The

ALJ described a seventeen-month record of consultations and care for “bilateral shoulder pain

. . . low back pain . . .” and other conditions. ALJ Decision, Tr. 87; see also Pl. Mot. to Reverse

at 9 (“Mr. Avila saw Dr. Junjie Liu at the Yale Primary Care Center for the first time on July 7,

2015.”). The ALJ also noted a two-year absence of “regular or ongoing psychological or

psychiatric treatment” for Mr. Avila’s depression and learning disorder. Id.

       Separately, the ALJ found that Mr. Avila’s conditions were not severe. The ALJ found

that Mr. Avila’s symptoms were largely episodic and non-severe, as demonstrated by “largely

‘negative’ unremarkable physical/neurological examinations . . . ‘well controlled’ diabetes

mellitus . . . hypertension, hyperlipidemia, shingles and depression.” ALJ Decision, Tr. 87. The

ALJ also noted that most of Mr. Avila’s conditions had been “treated conservatively with

medications and physical therapy.” id.

       Because the ALJ separately considered the duration and severity of Mr. Avila’s

impairments at Step Two, the ALJ did not err at Step Two in the analysis of the duration and

severity of Mr. Avila’s impairments. See Brault, 683 F.3d at 448 (Substantial evidence review is

a “very deferential standard of review—even more so than the ‘clearly erroneous’ standard.”).

                                                 11
       B.      Step Three

               1.      Adequacy of Findings

       Mr. Avila argues that the ALJ did not adequately support his finding that Mr. Avila’s

impairments do not meet a listing in Appendix 1 of the Social Security disability regulations

(“Listing”). Pl. Mem. at 4–6; 20 C.F.R. § Pt. 404, Subpt. P, App. 1.

       Defendant argues that Mr. Avila has failed to demonstrate that “he had an impairment(s)

that was of listing-level severity[,]” and that the ALJ committed no reversible error. Def. Mem.

at 10–13.

       The Court agrees.

       At Step Three, if a plaintiff demonstrates that one of his or her severe disabilities meets

or equals the criteria in a Listing, disability is presumed. Petrie v. Astrue, 412 F. App’x 401, 404

(2d Cir. 2011) (“The claimant bears the burden of proof as to the first four steps.”); Whitley v.

Colvin, No. 3:17-cv-00121(SALM), 2018 WL 1026849, at *9 (D. Conn. Feb. 23, 2018) (“The

Court finds that the ALJ properly considered plaintiff’s impairments, including her obesity, in

combination when determining whether plaintiff met a Listing, and there is no error. The Court

further notes that plaintiff does not identify any Listing that she believes she met as of her last

date insured, and substantial evidence supports the ALJ’s finding that she did not meet a Listing

prior to December 31, 2010.”); Mestizo v. Comm’r of Soc. Sec., No. 11 CIV. 4610 PGG, 2013

WL 3868063, at *6 (S.D.N.Y. July 26, 2013) (“Although the ALJ also addressed Plaintiff’s

history of asthma, androgen sensitivity syndrome, and psychological condition, the ALJ found

that none of these conditions rose to the level of a severe medically determinable impairment.

Accordingly, only Plaintiff’s digestive and hearing impairments are relevant to the step three

analysis.”) (internal citations omitted)); see 20 C.F.R. § 404.1520(d). “[A] claimant must show

                                                  12
that he [or she] has a medically determinable impairment that satisfies each criterion of the

listing.” Lamond v. Astrue, No. 5:06-CV-0838 (LEK), 2010 WL 3023901, at *5 (N.D.N.Y. Aug.

2, 2010), aff’d, 440 F. App’x 17 (2d Cir. 2011); 20 C.F.R. § 404.1525(d).

       Mr. Avila’s argument fails for two reasons: (1) his position during the hearing was that

his impairments did not meet the Listings; and (2) he has not met his burden at Step Three.

       At the hearing, Mr. Avila’s counsel represented to the ALJ that Mr. Avila should not be

presumed physically disabled under the Listings.

       ALJ: Okay. So now in terms of listings, are you asserting any listings, Counsel, in
       connection with these claims? I have -- I really don’t have much in the way of
       mental. I, I mean they, they’ve listed 12.02, 12.04, but I just -- I don’t see a lot on
       that. And I don’t see any listings for the physical impairments, so I’m just trying to
       confirm this one way or another.

       ATTY: Yeah, there, there are no listings for the physical impairments.

Hearing Transcript, Tr. 32. Further, counsel provided no guidance on the match of Mr.

Avila’s mental disabilities to the Listings.

       More recently, Mr. Avila has asserted that his conditions, individually or in

combination, meet a listing. Pl. Mem. at 31. Mr. Avila, however, has not identified a

relevant Listing or provided the medical evidence that meets all of the specified medical

criteria of that Listing during the relevant time period from December 1, 2014 through

January 11, 2017.

       As a result, Mr. Avila has not met his burden to demonstrate a severe impairment

that meets the criteria of a Listing. Petrie, 412 F. App’x at 404 (“The claimant bears the

burden of proof as to the first four steps.”); Whitley, 2018 WL 1026849, at *9 (“The

Court further notes that plaintiff does not identify any Listing that she believes she met as

of her last date insured, and substantial evidence supports the ALJ’s finding that she did

                                                 13
not meet a Listing prior to December 31, 2010.”).

                  2.       The Treating Physician Rule

         The treating physician rule gives “deference to the views of the physician who has

engaged in the primary treatment of the claimant.” Green-Younger v. Barnhart, 335 F.3d 99, 106

(2d Cir. 2003). Under this rule, “the opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.’” Burgess, 537 F.3d at 128 (quoting 20 C.F.R.

§ 404.1527(d)(2)); see also Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015).4

         The treating physician’s opinion “is given controlling weight if it is well supported by

medical findings and not inconsistent with other substantial evidence.” Rosa, 168 F.3d at 78 (2d

Cir. 1999) (citations omitted)). The treating physician’s opinion, however, is not afforded

controlling weight where “the treating physician issued opinions that are not consistent with

other substantial evidence in the record, such as the opinions of other medical experts.”

Halloran, 362 F.3d at 32.

         When an ALJ does not give controlling weight to the treating physician’s opinion, he or

she must determine how much weight to give to the opinion. See 20 C.F.R. § 404.1527(d)(2).

When determining the weight the ALJ should consider: “(i) the frequency of examination and the

length, nature and extent of the treatment relationship; (ii) the evidence in support of the treating

physician's opinion; (iii) the consistency of the opinion with the record as a whole; (iv) whether



4
 On March 27, 2017, new regulations took effect that effectively abolish the treating physician rule; for claims filed
before March 27, 2017, however, the treating physician rule continues to apply. See 20 C.F.R. § 416.927; Smith v.
Comm’r of Soc. Sec. Admin., 731 F. App’x 28, 30 n.1 (2d Cir. 2018). That is the case here. Mr. Avila’s claim was
heard by an ALJ several months before the treating physician rule changed. Hearing Transcript, Tr. 16.
                                                         14
the opinion is from a specialist; and (v) other factors brought to the Social Security

Administration’s attention that tend to support or contradict the opinion.” Halloran, 362 F.3d at

32 (citing 20 C.F.R. § 404.1527(d)(2)). An ALJ need not enumerate these factors in his or her

decision. Id. (“Applying these regulations and principles, we deduce that the ALJ considered the

treating physician’s opinion and explained the consistency of Dr. Elliott’s opinion “with the

record as a whole.”) (citing 20 C.F.R. § 404.1527(d)(4)). The Commissioner, however, “must

provide good reasons for the weight she gives to the treating source’s opinion.”). Id. at 33 (citing

Schaal, 134 F.3d at 505).

         Mr. Avila argues that the ALJ ignored the treating physician rule and relied on his own

opinions when determining Mr. Avila’s residual functional capacity (“RFC”). Pl. Mem. at 7–10;

see Tr. 88–89.

         Defendant argues that the ALJ’s RFC finding is based upon and consistent with the

medical record as a whole. Def. Mem. at 14–16.

         The Court agrees.

         An ALJ must assess whether a claimant’s impairments render him unable to perform

basic work-related activities for twelve consecutive months. 20 C.F.R. §404.1521 et seq. and

416.921 et seq. When a claimant’s severe impairment does not meet a Listing, the ALJ must

determine if the claimant has the residual functional capacity to do sedentary, light, medium,

heavy, or very heavy work. 20 C.F.R. § 404.1567.5

         “Mr. Avila saw Dr. Junjie Liu at the Yale Primary Care Center for the first time on July


5
 Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities.” 20 C.F.R. § 404.1567(b).
                                                         15
7, 2015.” Pl. Mot. to Reverse at 9. Dr. Liu, who appears to be a generalist, saw Mr. Garcia

several more times in the seventeen months preceding his hearing. see Tr. 286, 626, 644.

       At Mr. Avila’s first visit, Dr. Liu noted that Mr. Avila stopped going to the allergy clinic

in 2014. See Junjie Liu, M.D., Progress Note (July 7, 2015), Tr. 286. During that summer 2015

visit, Mr. Avila reported “no recent” asthma flare-ups, and that he was pursuing at-home

treatments. Id. The month of the ALJ hearing, Dr. Liu characterized Mr. Avila’s asthma as

“severe persistent (worst) category” and caused by “numerous environmental triggers,” and

noted that Mr. Avila had “progressed through max. inhalers.” Id. at 723.

       One month before Mr. Garcia’s hearing, Dr. Liu referred him to Dr. Jose Luis Gomez

Villalobos, a pulmonologist. Jose Luis Gomez Villalobos, M.D., Progress Notes (Oct. 25, 2016),

Tr. 732–33. Doctor Gomez Villalobos described Mr. Avila’s asthma as “poorly controlled” and

“severe;” he noted that Mr. Avila might be a candidate for “biologic therapy.” Jose Luis Gomez

Villalobos, M.D., Progress Notes (Oct. 25, 2016), Tr. 732–33.

       The ALJ gave “less than probative weight” to Dr. Liu’s asthma findings for two reasons:

(1) they were “inconsistent with his own physical examinations/treatment notes which show few,

if any, positive findings”; ALJ Decision, Tr. 88; and (2) state agency consultants found the

asthma non-severe. Id. (“See: Exhibits 1A, 2A, 5A and 6A”).

       As described above, Dr. Liu ultimately described Mr. Avila’s asthma as poorly

controlled. Tr. 723. He also noted, however, that Mr. Avila went long stretches without

exacerbations. Tr. 286. The state agency consultants noted significant periods of time between

flare-ups, Tr. 96, and at-home treatment during most of the period at issue. Tr. 93. Doctor Gomez

Villalobos described Mr. Garcia’s condition as “poorly controlled” and “severe,” but his

assessment occurred one month prior to the hearing. As a result, his assessment could not

                                                16
reasonably substantiate a finding of “poorly controlled” asthma from late 2014 through late

2016.

        Given the long periods between flare-ups documented by Dr. Liu and the state agency

consultants, the conservative course of Mr. Avila’s treatment, and the late date of Dr. Gomez

Villalobos’s assessment, the ALJ could reasonably view Dr. Liu’s asthma opinions as

“inconsistent with the other substantial evidence in [the] case record.” Burgess, 537 F.3d at 128

(internal citations omitted).

        As a result, the ALJ did not err in assigning Dr. Liu’s asthma opinions “less probative

weight.” ALJ Decision, Tr. 88; Def. Mem. at 15–16 (“[T]he ALJ found that Dr. Liu’s November

2016 opinion was internally inconsistent with his own examination findings/treatment notes . . . .

Rather, the ALJ included . . . environmental limitations into the alternate RFC finding.”); Rosa,

168 F.3d at 78 (the treating physician’s opinion “is given controlling weight if it is well

supported by medical findings and not inconsistent with other substantial evidence.”); Brault,

683 F.3d at 448 (Explaining that substantial evidence review is a “very deferential standard of

review—even more so than the ‘clearly erroneous’ standard.”).

        The same is true for Dr. Liu’s shoulder injury opinions.

        Dr. Liu’s treatment notes show that Mr. Avila’s shoulder pain began in 2014, Junjie Liu,

M.D., Progress Note (July 7, 2015), and was partly responsive to minimal treatment (e.g.,

lidocaine patches) in 2015, id. The pain did not reached self-reported 10/10 pain levels until

2016. Junjie Liu , Adult Clinic Visit Note (Nov. 28, 2016). Tr. 726.

        A January 2016 MRI of Mr. Avila’s left shoulder revealed “full-thickness tear of the

supraspinatus tendon” and “partial tear involving the intra-articular portion” of the “long head of

biceps tendinosis.” Jose Restrepo, M.D., Exam: MR Shoulder without Contrast Left (Jan. 11,

                                                 17
2016), Tr. 737–38. In late 2016, Dr. David Kovacevic, an orthopedic surgeon, characterized the

tear as a “small full-thickness SSp tear with no retraction and preserved muscle quality.” David

Kovacevic, M.D., Chief Complaint Follow-up, Tr. 735–36. Dr. Liu disagreed, and “strongly

advised [Mr. Avila] against lifting anything unnecessary.” Junjie Liu, M.D., Residual Functional

Capacity: Medical Source Opinion of Treating Physician, Tr. 723; Adult Clinic Visit Note (Nov.

28, 2016), Tr. 729.

       The state agency consultants based their findings on a July 2015 exam, October 2015

exam, and October 2015 physical therapy session, Tr. 94–95, 103. The July 2015 exam

“replicated pain upon an flexion and abduction against resistance, and upon reaching to back

(external rotation). [It found that Mr. Avila had m]uch less pain upon passive movement.” Tr.

104. The examiner rated Mr. Garcia’s muscle strength as 5 of 5 bilaterally and determined that

his “[s]ensation [was] grossly intact.” Id. at 95.

       A reasonable reading of the record could support a finding that Mr. Avila’s pain

increased over time and responded to conservative treatments throughout 2015. A summer 2015

evaluation showed no loss of strength and an ability to perform passive movements. Tr. 104.

After the 2016 MRI, Drs. Kovacevic and Liu seemed to reach different conclusions about the

extent of Mr. Avila’s shoulder tearing and remaining muscle capacity. Cf. David Kovacevic,

M.D., Chief Complaint Follow-up, Tr. 735–36; Junjie Liu, M.D., Residual Functional Capacity:

Medical Source Opinion of Treating Physician, Tr. 723; Adult Clinic Visit Note (Nov. 28, 2016),

Tr. 729. Accordingly, Dr. Liu’s shoulder injury opinions could reasonably be construed as

“inconsistent with the other substantial evidence in [the] case record.” Burgess, 537 F.3d at 128

(internal citations omitted).

       As a result, the ALJ did not err in assigning Dr. Liu’s shoulder injury opinions “less

                                                     18
probative weight.” ALJ Decision, Tr. 88; Def. Mem. at 15–16 (“[T]he record reveals that

throughout the relevant period, Plaintiff had full muscle strength, no strength deficits, no muscle

atrophy, and normal tone and bulk.”); Rosa, 168 F.3d at 78 (the treating physician’s opinion “is

given controlling weight if it is well supported by medical findings and not inconsistent with

other substantial evidence.”).

       The ALJ’s conclusion that Mr. Avila could perform light work during the period of time

at issue was supported by substantial evidence. Brault, 683 F.3d at 448 (Explaining that

substantial evidence review is a “very deferential standard of review—even more so than the

‘clearly erroneous’ standard.”). Accordingly, the Commissioner has met her burden to show

good reasons for the ALJ’s decision to assign “less probative weight” to the treating physician’s

opinion. Halloran, 362 F.3d at 33 (noting that the Commissioner “must provide good reasons for

the weight she gives to the treating source’s opinion.”).

       C. Step Five

       After a claimant has proved that his or her residual functional capacity precludes a return

to past relevant work, Step Five shifts the burden to the Commissioner “to show there is other

work that [the claimant] can perform.” Brault v, 6813 F.3d at 445. To meet the burden, “[t]he

Commissioner need show only one job existing in the national economy that [the Claimant] can

perform.” Bavaro v. Astrue, 413 F. App’x. 382, 384 (2d Cir. 2011) (summary order) (citing 42

U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1566(b)).

       An ALJ may determine that a suitable job exists in the national economy “either by

applying the Medical Vocational Guidelines or by adducing testimony of a vocational expert.”

McIntyre, 758 F.3d at 151. “An ALJ may rely on a vocational expert’s testimony regarding a

hypothetical as long as the facts of the hypothetical are based on substantial evidence, and

                                                19
accurately reflect the limitations and capabilities of the claimant involved.” Calabrese v. Astrue,

358 F. App’x. 274, 276 (2d Cir. 2009) (internal citations omitted). The Second Circuit has

repeatedly held that “a vocational expert is not required to identify with specificity the figures or

sources supporting his [or her] conclusion, at least where [s]he identified the sources generally.”

McIntyre, 758 F.3d at 152.

       Mr. Avila argues that the ALJ’s Step Five finding, Tr. 98, is insufficient for four reasons:

(1) the record does not support the vocational expert’s finding that Mr. Avila could perform jobs

that require “constant reaching, constant handling, and constant fingering,” Pl. Mem. at 17–18;

(2) the vocational expert cited no source for her job incidence testimony, id. at 19; (3) the ALJ’s

hypothetical incorrectly stated Mr. Avila’s residual functional capacities (e.g., vis-à-vis

reaching), id. at 19–21; and (4) the ALJ did not consider the impact of Mr. Avila’s combined

conditions, id. at 22–24.

       Defendant argues that “the ALJ’s hypothetical . . . reflect[ed] the well-supported RFC

conclusion, the VE identified work . . . that someone with Plaintiff’s vocational profile and RFC

could perform . . . . [and] ‘a vocational expert is not required to identify with specificity the

figures or sources supporting his [or her] conclusion, at least where [s]he identified the sources

generally.’” Def. Mem. at 16–19.

       The Court agrees.

       The ALJ asked the vocational expert to consider a hypothetical person who could not

reach bilaterally frequently and would need to avoid exposure to extreme wetness, humidity,

fumes, odors, dust, gases, poorly ventilated areas, dangerous fixed machinery, and assembly-line

work (i.e., paced work). Hearing Transcript, Tr. 60–61. The ALJ then asked the vocational

expert to consider only light jobs for such a person. Hearing Transcript, Tr. 62. The ALJ added

                                                  20
that the person would need to alternate between sitting and standing every 45 minutes, but could

frequently reach overhead with his right arm and occasionally with his left arm. Hearing

Transcript, Tr. 62–63.

       The vocational expert determined that even with those limitations, the person could work

as a ticket cashier, seller, or taker. Tr. 64; see Pl. Mem. at 16 (i.e., “211.467-030 TICKET

SELLER (clerical) alternate titles: cashier, ticket selling.”). The vocational expert also testified

that the person could work as a parking lot attendant with accommodations for alternating sitting

and standing. Tr. 64–65; see also Pl. Mem. at 16, n.24. The vocational expert testified that

75,000 parking lot attendant jobs exist in the national economy, Tr. 64. She grounded her

testimony in references such as the Dictionary of Occupational Titles and Selected

Characteristics of Occupations. Tr. at 58. McIntyre, 758 F.3d 146, 152 (2d Cir. 2014).

       As explained above, the ALJ based his RFC finding on substantial evidence. The ALJ

included the RFC finding into his hypotheticals to the vocational expert, including limitations on

reaching, sitting, standing, exposure to environmental irritants, and attention deficits. Hearing

Transcript, Tr. 60–63.

       Mr. Avila argues that the vocational expert exceeded the scope of the ALJ’s instruction

that she list only jobs requiring “[f]requent, as opposed to constant” reaching. Tr. 63. Pl. Mem. at

17. But the Dictionary of Occupational Titles listing for ticket seller, Pl. Mem. at 16, n.24, does

not include “constant” reaching. Additionally, even if the ticket seller position is excluded, the

vocational expert testified that a person with Mr. Avila’s RFC could work as a parking lot

attendant, and that 75,000 relevant jobs exist in the national economy, Tr. 64; Def. Mem. at 18.

       Mr. Avila asserts that the ALJ must cite the source of her job incidence testimony. But

the Second Circuit has repeatedly held that “a vocational expert is not required to identify with

                                                  21
specificity the figures or sources supporting his [or her] conclusion . . . where [s]he identified the

sources generally.” McIntyre, 758 F.3d at 152.

       As a result, the ALJ properly instructed the vocational expert, who then provided reliable

testimony that Mr. Avila could perform several suitable jobs existing in sufficient numbers in the

national economy. See Calabrese, 358 F. App’x. at 276. (“An ALJ may rely on a vocational

expert’s testimony regarding a hypothetical as long as the facts of the hypothetical are based on

substantial evidence, and accurately reflect the limitations and capabilities of the claimant

involved.”).

       The ALJ also properly considered Mr. Avila’s combined impairments, including obesity.

       “As of October 25, 1999, obesity is no longer a stand-alone impairment listed in

Appendix 1.” Crossman v. Astrue, 783 F. Supp. 2d 300, 309 (D. Conn. 2010). “At step[] . . . five,

the ALJ must evaluate obesity in conjunction with claimant’s residual functional capacity by

assessing the effect obesity has upon the individual’s ability to perform routine movement and

necessary physical activity within the work environment.” Id. at 309–10 (quoting Revised

Medical Criteria for Determination of Disability, Endocrine System and Related Criteria, 64 Fed.

Reg. 46122 (Aug. 24, 1999)).

       Mr. Avila argues that the ALJ did not appropriately account for his obesity, his heart

palpitations, or the combination of his myriad impairments. Pl. Mem. at 22–26.

       The Court disagrees.

       The ALJ noted Mr. Avila’s “episodic palpitations” and found that they were of “unclear

etiology and therefore . . . not considered a medically determinable impairment.” Id. at 85. The

ALJ also considered Mr. Avila’s combined “spine disorders/shoulder disorders/obesity/

asthma[.]” ALJ Decision, Tr. 89. The ALJ specifically acknowledged that Mr. Avila might only

                                                 22
be able to walk for one block. Id. at 86–87. The ALJ discussed Mr. Avila’s depression at length.

Id. at 86–88; see Pl. Mem. at 24 (“Although Social Security Ruling 12-2p notes ‘Obesity may

also cause or contribute to mental impairments such as depression,’ the ALJ appears not to have

noticed.”).6

        The medical record supports the ALJ’s finding that Mr. Avila’s palpitations were not

severe. See, e.g., Junjie Liu, M.D., Progress Note (July 7, 2015), Tr. 286 (“#Palpitations: Per pt,

started ~5 years ago immediately after a cardiac angiography procedure during a chest pain

hospital visit. The heart was found fine . . . . Is followed by cardiologist Dr. Hahn . . . . Dr. Hahn

said he’d call pt if results are abnormal, and pt got no call.”). Dr. Liu did not consider the

palpitations—or Mr. Avila’s obesity—to be his primary impairments. Junjie Liu, M.D., Residual

Functional Capacity: Medical Source Opinion of Treating Physician, Tr. 724 (listing three

conditions as the primary contributors to Mr. Avila’s limited RFC: asthma, shoulder injuries, and

spinal stenosis.).

        The ALJ considered these and other factors, in combination. ALJ Decision, Tr. 89

(considering Mr. Avila’s combined “spine disorders/shoulder disorders/obesity/ asthma[.]”). The

ALJ also analyzed the effect of the combined impairments on Mr. Avila’s ability to perform a

job. Id. at 86–88 (discussing, for example, Mr. Avila’s remaining capacity to walk distances and

his depression). As a result, the ALJ evaluated the effect of Mr. Avila’s obesity, combined

conditions, and RFC on his “ability to perform routine movement and necessary physical activity

within the work environment.” Crossman, 783 F. Supp. at 309–10.


6
 In fall of 2015, Dr. Franklin-Zitzkat opined that Mr. Avila’s “depression is related to his alleged physical
problems/inability to work . . . if he could physically work and maintain employment, the depression would remit
and he would be able to withstand the stresses and pressures of a routine work day and maintain attendance.” Liese
Franklin-Zitzkat, Psy.D., Disability Evaluation, Tr. 426.

                                                        23
       Accordingly, the ALJ did not err at Step Five and the Commissioner has met her burden

to show that “one job exist[s] in the national economy that [the Claimant] can perform.” Bavaro,

413 F. App’x. at 384.

IV.    CONCLUSION

       For the reasons above, the Court DENIES Mr. Avila’s motion to reverse the decision of

the Commissioner, Pl. Mot. to Reverse; and GRANTS the Acting Commissioner’s motion to

affirm, Def. Mot. to Affirm.

       The Clerk of the Court is respectfully directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 5th day of August, 2019.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                24
